PER CURIAM.
Appellant was found guilty of rape after a jury trial. The judgment was affirmed upon appeal. See Parks v. State, Fla.App. 1968, 206 So.2d 431. This appeal is from a denial of appellant’s third petition for relief pursuant to CrPR 3.850, 33 F.S.A. Appellant’s petition for relief alleges that he did not receive a fair trial because of: (1) remarks of the state’s attorney which were not supported by the evidence, (2) remarks of the state’s attorney designed to arouse racial prejudice in the jury, (3) the failure of the trial court to sever appellant’s trial from that of the other defendants even though appellant’s privately employed counsel failed to move for a severance.
We hold that appellant’s petition fails to raise an issue which is properly to be considered upon a petition pursuant to CrPR 3.850. The proceedings provided in CrPR 3.850 are not a second appeal. Wilcox v. State, Fla.App.1965, 171 So.2d 427; Mitchell v. State, Fla.App.1964, 167 So.2d 27; Marti v. State, Fla.App.1964, 163 So.2d 506. Appellant has been afforded a full review of his trial and a petition which does not set forth facts impairing the fundamental fairness of the trial or the denial of specific constitutional protection is properly denied. Marti v. State, Fla.App.1964, 163 So.2d 506; Cade v. Balkcom, 361 F.2d 212 (5th Cir. 1966).
Affirmed.